Citation Nr: 0924239	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran had pre-war service from September 22, 1941 to 
December 7, 1941; was in beleaguered status from December 8, 
1941 to April 9, 1942; was a prisoner of war (POW) from April 
10, 1942 to December 26, 1942; had recognized guerrilla 
service from November 1, 1944 to November 12, 1945; and 
service in the regular Philippine Army from November 13, 1945 
to June 30, 1946.  He died in June 1994. The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that new and material evidence had not been received to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  The Board 
remanded the case to the RO in May 2004.


FINDINGS OF FACT

1.  The Veteran was a POW during World War II.  

2.  The Veteran died from congestive heart failure.


CONCLUSION OF LAW

A service-connected disability caused the Veteran's death.  
38 U.S.C.A. §§1310(a), 5107 (West 2002); 38 C.F.R. § 3.312 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the appellant.

To prevail on the issue of entitlement to service connection 
for the cause of the Veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).

Prior to October 7, 2004, service connection was presumed for 
ischemic heart disease where the Veteran was a former POW and 
there was evidence of localized edema during captivity.  See 
38 C.F.R. § 3.309(c) (2000).  While this appeal was pending 
and after the Board's remand in May 2004, there was a 
liberalizing change in the law.

On October 7, 2004, an interim final rule was published in 
the Federal Register amending 38 C.F.R. § 3.309(c).  The new 
regulation provides that service connection may be granted in 
the case of a Veteran who is a former POW and develops 
atherosclerotic heart disease or hypertensive vascular 
disease, including hypertensive heart disease.  38 C.F.R. § 
3.309 (c) (2008).  To grant service connection, 
atherosclerotic heart disease or hypertensive vascular 
disease, including hypertensive heart disease, and their 
complications (including congestive heart failure), must 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active service, even 
though there is no record of the disease during service.  See 
38 C.F.R. § 3.309(c) (2008) (noting that the thirty day 
internment requirement is also not applicable).

The RO denied service connection for the cause of the 
Veteran's death in November 1994 and January 1999.  Those 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  When a provision of law or 
regulation creates a new basis of entitlement to Veterans' 
benefits through the liberalization of the requirements for 
entitlement to benefits, a claim under the new law is a claim 
separate and distinct from the claim previously denied prior 
to the liberalizing law or regulation.  See Spencer v. Brown, 
4 Vet. App. 283 (1993); aff'd 17 F. 3d 368 (Fed. Cir. 1994).  
The appellant is therefore considered to have filed a new 
claim, and the Board finds that she is entitled to have her 
claim for service connection for the cause of the Veteran's 
death reopened and decided following a de novo review of the 
evidence.  Thus, the title page of this decision reflects the 
issue on appeal.

The Veteran's death certificate indicates that he died in 
June 1994 due to congestive heart failure and chronic 
obstructive pulmonary disease.  No other causes were 
reported.  At the time of the Veteran's death, service 
connection was in effect for residuals of gunshot wound, left 
arm, rated as 20 percent disabling.  

A February 1986 private medical record shows that an 
electrocardiogram of the Veteran revealed nonspecific ST-T 
wave changes.  On VA examination in October 1986, chest X-
rays of the Veteran revealed arteriosclerosis of his 
abdominal aorta.  An electrocardiogram had a blood pressure 
of 160/90 and was reported as normal.  On VA examination in 
January 1987, generalized arteriosclerosis was diagnosed, as 
were essential hypertension and pneumonitis.  

A September 2005 letter from E. I. Laureta, M.D. states that 
it was as likely as not that the cause of the Veteran's death 
was somehow presumed due to his military service hardships 
during World War II.  

A September 2005 letter from the Rosario District Hospital 
indicates that the Veteran had been treated from 1988 to 1994 
for chronic obstructive pulmonary disease, emphysema, 
bronchial asthma, hypertension, and angina pectoris/rule out 
heart disease.  

A VA medical opinion was obtained in April 2009.  The 
examiner reviewed medical records contained in the claims 
folder and noted that the Veteran had suffered from chronic 
cough and had been on treatment for bronchial asthma, 
pulmonary tuberculosis, and chronic obstructive lung disease.  
It was noted that chest X-rays in October 1986 showed 
confluent patchy infiltrations in the lung fields with 
accentuation of pulmonary markings, and the heart size was 
normal.  It was noted that an electrocardiogram done in 
October 1986 showed no ischemic changes or evidence of 
myocardial infarction.  The Veteran's medical certificate 
dated in September 2005 also recorded "angina pectoris r/o 
heart disease", but there was no evidence of ischemic heart 
disease on any other medical evidence in the claims folder.  
The examiner indicated that although the Veteran had 
hypertension, the bulk of the evidence revealed that he died 
of congestive heart failure due to chronic obstructive lung 
disease.  Therefore, the examiner's medical opinion was that 
the Veteran's congestive heart failure was not due to 
ischemic heart disease or hypertensive vascular disease.  The 
examiner's opinion was also that there was no evidence in the 
claims folder that the Veteran's POW related disabilities 
materially contributed to his death.  

The Veteran's death certificate shows that he died from 
congestive heart failure.  The VA physician who wrote the VA 
medical opinion in April 2009 concluded that the Veteran's 
congestive heart failure was not due to ischemic heart 
disease or hypertensive vascular disease.  However, he made 
no mention of the February 1986 private medical record 
showing nonspecific ST-T wave changes, the October 1986 chest 
X-rays showing arteriosclerosis, or the diagnoses of 
generalized arteriosclerosis and essential hypertension in 
January 1987.  His opinion appears to have been based on an 
incomplete history, and it is not sufficient to rebut the 
presumption of service incurrence for atherosclerotic heart 
disease and hypertensive vascular disease.  See 38 C.F.R. 
§ 3.307(d).

During the Veteran's lifetime, he was diagnosed as having 
arteriosclerosis and hypertension.  Since atherosclerotic 
heart disease and hypertensive vascular disease (and their 
complications including congestive heart failure) are 
connected to service by presumption in light of the Veteran's 
POW status, and he died from congestive heart failure, 
service connection for the cause of the Veteran's death is 
warranted.  Reasonable doubt has been resolved in the 
appellant's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


